Grant, J.
(after stating the facts). Two questions are raised:
1. Could such claim be filed and prosecuted before said court when there was no administrator to represent the estate and defend against said claim?
2. Had the claim accrued or become absolute more than a year prior to March 22, 1893, the day of filing the petition in the probate court ?
We need only consider the second question, as it is conclusive of the case.
The statute under which this claim was presented is as follows:
“If the claim of any person shall accrue or become absolute at any time after the time limited for creditors to present their claims, the person having such claim may present it to the probate court, and prove the same, at any time within one year after it shall accrue or become absolute, and, if established in the manner provided in this chapter, the executor or administrator shall be required to pay it, if he shall have sufficient assets for that purpose, and shall be required to pay such part as he shall have assets to pay; and if real or personal estate shall afterwards come to his possession, he shall be required to pay such claim, or such part as he may have assets sufficient to pay, not exceeding the proportion of the other creditors, in such time as the probate court may prescribe.” 2 How. Stat. § 5936.
The following nine sections make provision for the collection of such claims, and for the bringing of suits against the administrator or heirs or devisees to enforce them.
The plain purpose of this statute was to give creditors a year after their claims accrued or became absolute within *129which to present them against the estate. The time for such a claim to accrue or to become absolute does not depend upon the rendition of a judgment against the principal. When a right of action accrued upon the bond, the right to present and prove the claim against the estate arose. Suit could have been brought upon this claim against the principal and surviving surety at any time before it was barred by the statute of limitations; but the above statute limits the right to present such claim against the estate of a deceased surety to a year from the time when suit might be brought against the surety if living. The claimant could have presented its claim at any time after Empey had left its employ, which was at the time the amount he owed was agreed to. This agreement did not, of course, bind the sureties, but the claim accrued at that time within the meaning of this statute, and the year had expired within which it might be presented against this estate.
Judgment must be reversed, and no new trial ordered.
The other Justices concurred.